PER CURIAM.
We have for review the referee’s report and record in disciplinary proceedings charging William Turner with misconduct. Neither The Florida Bar nor the attorney seeks a review of the disciplinary measure recommended by the referee.
The referee’s report contains the following:
II. Findings of Fact as to Each Item of Misconduct of which the Respondent is charged: After considering all the pleadings and evidence before me, I find: The Respondent, William H. Turner, III, was convicted by a jury in. Dade County, Florida, of a violation of Fla.Stat. § 798.-02 (1976). Although the conviction was reversed on appeal, I find, based on the testimony of Policy (sic) Officer Stack, that Respondent had engaged in conduct which, as alleged in the complaint of The Florida Bar, reflected poorly on Mr. Turner’s conduct as a citizen of the State and an Officer of the Court.
III. Recommendation as to whether or not the Respondent should be found guilty:
I recommend that the Respondent be found guilty, as explained below, and specifically that he be found guilty of the following violations of his Oath as an attorney, the Integration Rule of The Florida Bar and the Disciplinary Rules of The Code of Professional Responsibility, to wit:
DR1-102(A)(3) and Integration Rule 11.-02(3)(a) and (b)
IV.Recommendation as to disciplinary measures to be applied:
Upon the conclusion of the presentation of all evidence and argument in this case, this Referee suggested that Bar Counsel and Respondent try to make a joint recommendation for discipline and guilt. This Referee then received the recommendation, which amounted to a conditional plea of guilty, subject to an agreed discipline, to wit: 45 day suspension, to begin not sooner than July 15, 1978. This Referee has accepted the joint recommendation of Bar Counsel and Respondent, and agrees that it is supported by the evidence and by prior decisions of the Supreme Court of Florida. Accordingly, I recommend that Respondent be suspended from the practice of law in Florida for 45 days, to begin not sooner than July 15, 1978, with automatic reinstatement.
The report and recommendation of the referee is approved. The respondent, William Turner, is suspended from the practice of law for a period of forty-five days, beginning sixty days after the filing of this order, with automatic reinstatement at the expiration of the period of suspension upon the payment of costs in the amount of $728.45, which are hereby assessed against respondent.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG, and ALDERMAN, JJ., concur.
ADKINS, J., dissents as to punishment with an opinion, with which HATCHETT, J., concurs.